t c summary opinion united_states tax_court martin higbee and suzanne higbee petitioners v commissioner of internal revenue respondent docket no 12791-o0s filed date james a mather for petitioners anne w durning for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for and accuracy-related_penalties of dollar_figure for and dollar_figure for under sec_6662 the issues for decision are whether petitioners are entitled to deduct losses from an s_corporation if not whether such losses are deductible as proprietorship losses and whether petitioners are liable for the accuracy- related penalties for and the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in tucson arizona background during the years at issue petitioner martin higbee was employed as a professor at the university of arizona in tucson petitioner suzanne higbee worked as a ticket agent for u s airways petitioners acquired property in tucson arizona to be used as a bed and breakfast they began operating sometime in the property was a four-bedroom house petitioners resided in the house during the years at issue the records of the arizona corporation commission reflect the incorporation of cactus quail enterprises inc corporation on date for purposes of carrying on the hotel motel business the named corporate officers were suzanne higbee president and martin higbee secretary the agent appointed for the corporation was dan preiser in mr preiser petitioners' accountant prepared form ss-4 application_for employer_identification_number and form_2553 election by a small_business_corporation under sec_1362 of the internal_revenue_code for the corporation the forms were not filed in because the business had not yet begun in that year in early mr preiser instructed mr higbee to file both forms ss-4 and petitioners filed federal_income_tax returns for and each with an attached schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc the schedules e indicate that each petitioner has a 50-percent ownership_interest in cactus quail ent inc the corporation is listed as an s_corporation with the employer_identification_number ein each petitioner deducted an s_corporation loss for each year the corporation filed forms 1120s u s income_tax return for an s_corporation for calendar years and attaching a schedule_k-1 shareholder's share of income credits deductions etc for each of petitioners mr preiser the designated corporate agent signed as the preparer of the returns q4e- in early january of and petitioner martin higbee as president of the corporation signed successive interest-bearing promissory notes payable on demand to martin higbee as an individual on date cactus quail enterprises inc filed with the arizona secretary of state an application_for registration of trade_name to register its name the office of the secretary of state responded by advising the corporation that it is not in good standing an employee of the commissioner's ogden service_center service_center ina letter dated date wrote the corporation in care of petitioner suzanne higbee to advise that according to our records you have not been accepted as an s- corporation the letter informs the corporation to file a form_1120 u s_corporation income_tax return in lieu of a form_1120s or to apply for relief for a late s-corporation election the commissioner issued to petitioners a statutory_notice_of_deficiency dated date for and disallowing the deductions for s_corporation losses claimed on their joint federal_income_tax returns making mechanical adjustments to their itemized_deductions and asserting the accuracy-related_penalties under sec_6662 petitioners' accountant mr preiser ina letter to the service_center dated date refers to form sec_1040x - - amended u s individual_income_tax_return filed by petitioners that are intended to cancel the previously filed schedule e's and have substituted schedule c's the amended returns were received by the service_center on date on page part ii of the returns explanation of changes to income deductions and credits petitioners state that the returns are being filed to remove the k-1 from cactus quail enterprises inc per letters from the irs disallowing the s-corporation election the explanation further states that the state corporation commission reports for the corporation were not filed for and and that the corporation was no longer valid after discussion petitioners' argument on brief is that they did business as a proprietorship for the years at issue but if they were doing business as a corporate entity then such entity was an sdollar_figurecorporation under sec_1361 respondent's position is that petitioners failed to make an election under sec_1362 respondent further argues that petitioners have not shown that they were doing business as a proprietorship in and but that even if they were they have not shown that they actually incurred the expenses they now claim are deductible on schedules c profit or loss from business of their personal returns taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 sec_7491 provides however that the burden_of_proof shifts to the commissioner if among other requirements the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his liability for the tax_deficiency at issue the court concludes that sec_7491 has no effect on the resolution of the sec_1362 election issue and does not shift the burden_of_proof to respondent because petitioners have failed to comply with the reguirements of sec_7491 election under sec_1362 petitioners seem to have all but abandoned the original position taken on their personal returns for and their argument that the corporation was an s_corporation is now merely a backup to their argument that they operated as a proprietorship in and the issue nevertheless will be addressed petitioners have offered as evidence to show that they filed a proper election a copy of a form_2553 signed by suzanne higbee on date and testimony of martin higbee that he mailed the form_2553 at the same time and in the same envelope as a form ss-4 sometime in although there was no evidence or argument offered by the parties on the issue the court is left to assume that the use of an ein by the corporation on forms 1120s means that it actually was assigned an ein by the internal_revenue_service treatment as an s_corporation is contingent on election with consent of the shareholders sec_1362 sec_1_1362-6 income_tax regs to be effective form_2553 must be filed with the service_center designated in the instructions applicable to form_2553 sec_1_1362-6 income_tax regs see combs v commissioner tcmemo_1989_206 affd without published opinion 907_f2d_151 6th cir therefore filing requires delivery to the service_center barber v commissioner tcmemo_1999_260 leather v commissioner tcmemo_1991_534 proof of mailing raises a rebuttable_presumption of delivery that will be sufficient in the absence of evidence of nondelivery see 966_f2d_487 9th cir 92_tc_793 affd 909_f2d_1155 8th cir here respondent produced evidence of nondelivery in the form of a certification of lack of record with respect to form_2553 for cactus quail or for ein petitioners on the other hand have produced no direct evidence that they mailed the form they have failed to describe any details of the actual deposit of the form_2553 in the united_states mail see leather v comissioner supra in view of the evidence of nonreceipt offered by --- - respondent even if petitioners had offered evidence that the form was mailed we would be left with the conclusion that the document was lost in transit in such a case it is the taxpayer who bears the risk of nondelivery 90_tc_947 smith v commissioner tcmemo_1994_ affd without published opinion 81_f3d_170 9th cir the court holds that the preponderance_of_the_evidence supports respondent's determination that petitioners are not entitled to deduct losses from an s_corporation for and operation as a proprietorship petitioners' primary argument is that the deductions claimed on their returns as losses from an s_corporation on schedules e should really have been reported as business_expenses on schedules c they argue that cactus quail was not a corporation at all during the years at issue and that the bed and breakfast expenses were therefore incurred by and are deductible by them personally the court will assume without deciding that petitioners did operate as a proprietorship during and and would be entitled to deduct business_expenses on schedules c deductions however are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any deduction claimed 503_us_79 292_us_435 since sec_7491 does not alter the taxpayer's burden_of_proof where the taxpayer has not complied with all applicable substantiation requirements including those of sec_274 sec_7491 does not apply here 116_tc_438 taxpayers have the burden of proving that they meet each of the conditions of sec_7491 because the conditions are necessary prerequisites to establishing that the burden_of_proof is on the secretary h conf rept pincite 1998_3_cb_747 sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer's business 290_us_111 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own -- - making 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis 85_tc_731 for certain expenses sec_274 supersedes the cohan doctrine see sec_1_274-5t temporary income_tax regs fed reg date it requires for example strict substantiation of expenses with respect to any listed_property as defined in sec_280f sec_274 listed_property includes any passenger_automobile or any other_property used as a means of transportation and computers sec_280f a iv petitioners have offered no documentary or testimonial evidence for any of the expenses claimed for the bed and breakfast operation in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made vanicek v commissioner supra the court is without any such basis here and any allowance would amount to unguided largess 245_f2d_559 5th cir accordingly the court sustains respondent’s determination that there are deficiencies in petitioners’ income taxes for the years and accuracy-related_penalties respondent determined that petitioners are liable for the sec_6662 accuracy-related_penalties for and taxpayers are liable for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement is an understatement for the taxable_year exceeding the greater of percent of the proper tax or dollar_figure sec_6662 a no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 this determination is based on all the facts and circumstances sec_1_6664-4 income_tax regs sec_7491 imposes on respondent the burden of producing evidence to show that the sec_6662 penalty is appropriate but respondent need not produce evidence regarding reasonable_cause higbee v commissioner supra pincite the court has sustained respondent's determination of the deficiencies for both years petitioners' understatements of tax exceed the greater of percent of the proper tax or dollar_figure for each year the court finds that respondent has satisfied the burden of production with respect to the accuracy-related_penalties under sec_6662 petitioners presented no evidence indicating reasonable_cause for the understated income accordingly the imposition of the accuracy-related_penalties is sustained the court has considered all of the other arguments made by petitioners and to the extent that the arguments have not been specifically discussed above they have been found to be without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
